Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001015
                                                      24-DEC-2012
                                                      08:22 AM


                           SCPW-12-0001015

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

   BERT Y. MATSUOKA; MICHAEL A. TOWN; JOYCE MATSUMORI-HOSHIJO,
         of the Hawai#i Paroling Authority, Respondents.


                         ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
                     and Acoba, J., dissenting)

            Upon consideration of Michael C. Tierney’s petition for

a writ of mandamus, which was filed on November 16, 2012, and the

record, it appears that petitioner fails to demonstrate a clear

and indisputable right to an expedited parole hearing or to be

released from custody upon the expiration of his minimum term

sentence.   Petitioner, therefore, is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested
action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, December 24, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack



                          DISSENT BY ACOBA, J.

           I believe HRS § 353H-7(a) is meaningless unless it is

construed as mandatory ("the director of public safety shall . .

. ").   Because HRS § 353H-7(a)(1) requires the director to return

the inmate to Hawai#i at least one year prior to the release date

and Petitioner’s maximum term will expire in less than six months

(May 26, 2013), I would order the director of public safety to

answer the petition.

                               /s/ Simeon R. Acoba, Jr.




                                 2